Citation Nr: 0107364	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a Notice of Disagreement (NOD) was timely filed as to 
a June 1995 denial of a waiver of recovery of an overpayment 
of pension benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.  

This appeal arises from an August 1997 determination by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  A June 1995 determination by the Committee on Waivers and 
Compromises of the VA RO in Des Moines, Iowa, denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits.  

2.  The notification of denial of the claim for waiver of 
recovery of overpayment was not sent to the veteran's last 
address of record.  

3.  Within days of being properly notified of the June 1995 
decision, the veteran filed a NOD.


CONCLUSION OF LAW

The veteran filed a timely NOD as to a June 1995 denial of 
waiver of recovery of an overpayment of pension benefits.  
38 U.S.C.A. §§ 5104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.109, 20.302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Considerations.  Pursuant to 38 U.S.C.A. § 5104(a), VA 
must provide timely notice of any VA adjudication decision 
accompanied by an explanation of the procedure for obtaining 
review of the decision.  The provisions of 38 U.S.C.A. § 7105 
provides that an NOD initiates appellate review in the VA 
administrative adjudication process.  The NOD must be in 
writing and filed by the appellant or a representative within 
one year "from the date of mailing of notice of the result of 
initial review or determination."  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302.  If an NOD is not filed within the one-
year time limit, the RO decision shall become final.  38 
U.S.C.A. § 7105(c); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993).

Thus, for a VA decision to become final, written notification 
to the appellant is required.  See 38 U.S.C.A. § 5104(a); 38 
C.F.R. § 3.104(a).  An RO decision becomes final if no NOD is 
filed within one year from the decision, unless there was a 
procedural error which denied him the right to appeal the RO 
decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.129; Best 
v. Brown, 10 Vet. App. 322 (1997) (decision not final where 
notice of decision was insufficient); Tablazon v. Brown, 8 
Vet. App. 359 (1995) (decision not final where VA fails to 
process NOD by failing to issue an SOC).  The Secretary, at 
his sole discretion, may grant an extension of time to file 
an NOD under 38 C.F.R. § 3.109(b).  See Corry v. Derwinski, 3 
Vet. App. 231 (1992).  Pursuant to this regulation, where an 
extension is requested after expiration of the one year 
period, "good cause must be shown" as to why the NOD was not 
timely filed.  38 C.F.R. § 3.109(b).

There is a presumption of regularity that supports "'the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties'".  Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  In Saylock, the 
United States Court of Appeals for Veterans Claims (Court) 
held that it must presume that the RO properly discharged its 
duties by mailing a copy of the RO decision to the "latest 
address then of record".  Saylock, 3 Vet. App. at 395.


Factual Background.  In January 1994 the veteran requested a 
waiver of overpayment of pension benefits.  In February 1994 
a Referral of Indebtedness to the Committee on Waivers and 
Compromises (Committee) was completed.  In September 1994 the 
Debt Management Center (DMC) requested information about the 
status of the waiver request from the RO.  The RO informed 
the DMC in October 1994 that the veteran's claims folder was 
at the Board and that the Committee could not proceed.

In March 1995 the RO received a VA Form 21-4138 from the 
veteran.  He requested that his claims folder be transferred 
to Portland, Oregon.  He stated that he was moving to Oregon.  
He listed his address in Clear Lake, Iowa.  

A Report of Contact, VA Form 119, dated April 12, 1995, 
reflects that the veteran gave an address on [redacted] in 
[redacted], Iowa.

In May 1995 the veteran submitted a VA Form 21-4138.  On that 
form he indicated that his address was a VA domiciliary in 
White City, Oregon.  

A Report of Contact dated June 2, 1995, reflects that a VA 
employee at the RO in Des Moines, Iowa, contacted an employee 
of the VA Medical Center in Knoxville by phone to inquire as 
to whether the veteran was still a patient.  It was reported 
that the veteran was discharged in March 1995 and that his 
last known address was on [redacted] in [redacted], 
Iowa.  

By a decision dated June 9, 1995, the Committee denied the 
veteran's request for a waiver of indebtedness.  The RO sent 
the veteran a letter dated June 12, 1995, informing him that 
his request for a waiver had been denied.  The letter was 
sent to the [redacted] address in [redacted], Idaho.

In March 1997 the Des Moines, Iowa, RO sent the veteran a 
letter explaining the origins of the overpayment.

In July 1997 the RO in Portland, Oregon, received a VA Form 
21-4138 from the veteran which had "WAIVER REQUEST" written 
across the top in large letters.  

In August 1997 the Portland, Oregon, RO sent the veteran a 
letter explaining that the Committee had denied his request 
for a waiver of indebtedness by a decision dated June 12, 
1995.  The veteran was informed that he had had one year from 
this date to file a NOD notice.  The RO held that his July 
1997 communication was considered to constitute a NOD as to 
the June 1995 decision, but that since the one year time 
limitation had expired, no further action could be taken.

The veteran responded in August 1997 that he disagreed with 
the decision to deny his request for a waiver.  He disputed 
the debt and requested a hearing.  He wrote that he did not 
remember receiving a VA letter dated June 12, 1995.  He 
requested copies of that correspondence.  

In November 1997 the veteran submitted a VA From 21-4138.  He 
stated that he disagreed with the VA's denial of a waiver of 
overpayment and wished to appeal it to the Board.  He 
requested a statement of the case.  

At a hearing at the RO in November 1997 the veteran testified 
that he never received a letter advising him of the waiver 
denial in 1995.  

The RO issued a statement of the case in December 1997.  The 
statement of the case informed the veteran that his NOD with 
the Committee's decision to deny waiver of pension 
overpayment was not timely filed.  

In March 1998 the veteran submitted his substantive appeal to 
the Board.  

Analysis.  The RO found the veteran's appeal untimely.  The 
veteran has asserted that he did not receive notice of the 
denial of the overpayment in 1995.  The claims folder 
includes a June 1995 letter from the RO sent to the veteran 
at a [redacted], Idaho, address.  The June 1995 letter 
explained that the request for waiver had been denied.  The 
question in this case is whether or not the record 
demonstrates that the veteran was properly notified of the 
decision of the Committee.  The appeal period does not begin 
to run until the veteran has been properly notified as set 
out in 38 U.S.C.A. § 5104(a) and 38 C.F.R. § 20.302.

The presumption of regularity of the administrative process 
in the absence of clear evidence to the contrary applies to 
the VA mailing of the RO decision.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).  In the opinion of the Board, the 
presumption has been rebutted in this case as the record 
reflects that the notice of the June 1995 decision was not 
mailed to the appellant's "last known address".  There is 
"clear evidence to the contrary."  The decision did not 
therefore become final as of June 1996.

In this case the claims folder reveals that the veteran has 
moved frequently and been domiciled in a VA facility.  The RO 
sent the notice of the denial in June 1995 to an address in 
[redacted], Idaho.  The claims folder now contains documents 
dated in March 1995 and May 1995 which reflect that the 
veteran had relocated to Oregon.  The veteran in March 1995 
indicated that he was moving to Oregon and then in May 1995 
he submitted a form with a new address in Oregon.  The 
correspondence sent in June 1995 was sent to an Idaho address 
which predated the addresses submitted by the veteran in 
March and May 1995.  The veteran notified VA of his address 
changes.  It is unclear whether or not the March 1995 and May 
1995 notices had been associated with the veteran's claims 
folder at the time the June 1995 letter was sent to the 
veteran.  A factor outside the control of either the veteran 
or the RO may have complicated VA attempts to have the 
veteran's latest address of record.  The claims folder was at 
the Board for some period between the date the veteran 
requested a waiver and the date that the Committee denied the 
claim.  Additionally, the veteran moved and requested that 
his claims folder be transferred from Idaho to Oregon.

The Board has determined based on the facts in the record 
that the RO did not properly discharge its duties by mailing 
a copy of the June 1995 decision to the "latest address then 
of record".  Saylock, 3 Vet. App. at 395; see 38 U.S.C.A. 
§ 7105(b)(1); see also 38 U.S.C.A. § 5104(a) (Secretary to 
"provide" to each VA-benefits claimant timely notice of any 
VA-benefits adjudication decision accompanied by "an 
explanation of the procedure for obtaining review of the 
decision").  Accordingly, the June 1995 decision did not 
become final within one year from the decision because of 
this procedural error which denied him the right to appeal 
the RO decision.  See, e.g., Best v. Brown, 10 Vet. App. 322 
(1997) (decision not final where notice of decision was 
insufficient).

The June 1997 communication from the veteran does not 
indicate that he had notice that his request for a waiver had 
been denied.  It is not until August 1997 that the veteran is 
notified that his request was denied.  Within days of receipt 
of notice of the June 1995 decision, the veteran filed a NOD 
as to this decision.  Under the circumstances the August 1997 
correspondence from the veteran must be accepted as a timely 
NOD.


ORDER

The veteran filed a timely NOD as to the June 1995 denial of 
his claim for waiver of recovery of an overpayment of pension 
benefits.  To this extent, the benefit sought on appeal is 
granted.


REMAND

The RO issued the veteran a statement of the case as to the 
issue of a timely appeal of the denial of waiver of recovery 
of pension benefits.  In order to ensure that the veteran has 
been provided due process the claim must be returned to the 
RO for an appropriate statement of the case as to the issue 
of entitlement to waiver of recovery of the overpayment.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters regarding the 
Act, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should then readjudicate the 
issue of entitlement to waiver of 
recovery of an overpayment of pension 
benefits.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue of entitlement to waiver of 
recovery of an overpayment of pension 
benefits.  Additionally, the veteran and 
his representative should be notified 
that they have sixty days from the date 
of mailing of SOC within which to submit 
a substantive appeal with respect to the 
issue addressed therein.  If, and only 
if, a timely substantive appeal is filed, 
this issue should be certified to the 
Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



